Citation Nr: 0120215	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right shoulder 
trauma.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for scoliosis, thoracic 
and lumbar spine, with recurrent low back pain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to June 
1982.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from September 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee Oklahoma (RO), which denied the benefits sought on 
appeal.

The Board notes that the veteran had requested a hearing at 
the RO.  He was notified of the time, date, and place of his 
hearing by VA letter dated in September 2000, sent to his 
address of record.  The veteran did not appear at that 
hearing, and there are no other outstanding hearing requests 
of record.


FINDINGS OF FACT

1.  In an unappealed rating decision dated August in 1982, 
the RO denied service connection for scoliosis, thoracic and 
lumbar spine, with recurrent low back pain, and for right 
shoulder trauma.

2.  The evidence that has been associated with the claims 
file subsequent to the August 1982 rating decision does not 
pertain to the claim for service connection for scoliosis, 
thoracic and lumbar spine, with recurrent low back pain; as 
the evidence does not bear substantially upon the specific 
matter under consideration, it need not be considered to 
decide fairly the merits of the claim.

3.  The evidence pertaining to the claim for service 
connection for right shoulder trauma, that has been 
associated with the claims file subsequent to the August 1982 
rating decision is not cumulative and redundant of evidence 
previously of record, and bears substantially upon the 
specific matters under consideration, such that it must be 
considered to decide fairly the merits of the claim for 
service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision that denied service 
connection for scoliosis, thoracic and lumbar spine, with 
recurrent low back pain, and for right shoulder trauma is 
final.  38 U.S.C.A. § 7105(a)(c) (West 1991); 38 C.F.R. § 
20.200 (2000).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for scoliosis, 
thoracic and lumbar spine, with recurrent low back pain.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  New and material evidence has been presented to reopen 
the claim for service connection for right shoulder trauma, 
and to that extent the appeal is allowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection for a "dislocated right shoulder," and 
for "back scoliosis."  The veteran contends that he 
dislocated his right shoulder while in service and that he 
has a current right shoulder disorder that is related to this 
in-service injury.  He also contends that he suffered an 
aggravation of his pre-existing scoliosis of the back while 
in service.
 
A review of the record reveals that in an August 1982 rating 
decision, the RO denied service connection for right shoulder 
trauma on the basis that there was no evidence of a 
dislocation, as claimed by the veteran, and that the injury 
was shown to be acute and transitory.  The RO also denied 
service connection for scoliosis, thoracic and lumbar spine 
with recurrent low back pain on the basis that there was no 
evidence of any trauma or injury to the back during service, 
and on the basis that this was a developmental disorder, 
which existed prior to service, was noted on his pre-service 
physical examination, and was not aggravated during service.  
The RO's decision became final when the veteran did not file 
a notice of disagreement within one year of the date he was 
notified of the unfavorable determination and his claim.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  Although the veteran's claims file does not contain 
a copy of the letter notifying him of the August 1982 denial, 
and informing him of his appellate rights, the November 1999 
statement of the case indicates that the veteran was notified 
of the rating decision on August 11, 1982.  Since the veteran 
has not raised lack of notice as an issue, the Board will 
presume that the RO's notation is accurate, and that this 
notification letter is simply missing from the file.  See 
Warfield v. Gober, 10 Vet. App. 483, 486 (1997) (in the 
absence of clear evidence to the contrary, the principle of 
administrative regularity presumes that government officials 
have properly discharged their duties).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is found in 38 U.S.C.A. §§ 5108, which 
states that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  See 38 C.F.R. § 3.156(a).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.

The first step is to determine whether new and material 
evidence has been submitted under 38 C.F.R. § 3.156(a).  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

If new and material evidence has been presented to reopen the 
claim, the merits of the claim may be evaluated after 
ensuring that the duty to assist has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999), but see Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103 (West Supp. 
2001) (eliminates the concept of a well-grounded claim).  

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103 (West Supp. 2001).  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed both to reopen his claim 
and to establish service connection, as set forth in various 
rating decisions and a statement of the case.  Under these 
circumstances, the Board finds that although the RO did not 
specifically apply the VCAA, the requirements under the VCAA 
have been satisfied, and this case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

Generally, service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease incurred in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The basis of the RO's denial of service connection for 
scoliosis, thoracic and lumbar spine with recurrent low back 
pain, was that the evidence established that this disorder 
existed prior to service and was not shown to have been 
aggravated by or during service, and that the disorder was 
considered a constitutional or developmental abnormality, and 
not a disability under the law.  Evidence present at the time 
of the August 1982 rating decision included the veteran's 
service medical records, which showed that the veteran 
suffered from this disorder prior to entering service, as it 
was noted on his entry physical examination.  It also showed 
that despite occasional flare-ups during service, the veteran 
suffered no permanent worsening or aggravation of the 
disorder during service.  

The basis of the RO's denial of service connection for right 
shoulder trauma was that the evidence of record showed that 
the veteran sustained a soft tissue injury to the shoulder, 
which resolved without residuals or recurrence, and that 
there was no evidence of a dislocation, as the veteran had 
claimed.  Evidence present at the time of the August 1982 
rating decision, with regard to the veteran's right shoulder, 
showed that the veteran suffered an August 1980 laceration of 
his right shoulder, as well as an April 1982 "soft tissue" 
injury of his right shoulder and humerus.  There was no 
evidence of a dislocation present in any of the service 
medical records.  

In reviewing claims on the basis of new and material 
evidence, the evidence to be reviewed is that which has been 
submitted since the last final decision that disallowed the 
claim on any basis.  See Evans v. Brown, 9 vet. App. 273 
(1996).  In this case, the evidence acknowledged by the RO to 
have been associated with the veteran's claim's file since 
the August 1982 decision consists of medical records from the 
VA medical center in Oklahoma City Oklahoma, dated in October 
1999, reflecting treatment of the veteran's right shoulder.  
This evidence details the removal of a loose body from the 
right shoulder, and a diagnosis of a hill-sach deformity of 
the right humeral head, which was stated to be consistent 
with frequent dislocation.  

No new evidence has been submitted pertaining to the 
veteran's claimed back disability, other than statements from 
the veteran, which are cumulative of his prior contentions.  
Accordingly, the Board concludes that in relation to the 
veteran's claim for service connection for scoliosis, 
thoracic and lumbar spine with recurrent low back pain, the 
evidence submitted subsequent to the August 1982 decision is 
not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), in that the new evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 U.S.C.A. § 
5108.  Thus, the veteran's request to reopen a claim for 
service connection for a back disorder must be denied.

In relation to the veteran's claim for service connection for 
right shoulder trauma, the Board finds that the evidence 
submitted subsequent to the August 1982 rating decision is 
"new and material," and the claim for service connection 
for right shoulder trauma is reopened.  The evidence missing 
at the time of the August 1982 rating decision was evidence 
sufficient to establish a current right shoulder disability, 
as well as evidence of a causal relationship between any 
current right shoulder disorder and an incident of the 
veteran's military service.  Since that decision, the veteran 
has submitted records of treatment at the Oklahoma City 
Oklahoma VA medical center, which show that the veteran 
reported in March of 1999, complaining of pain and limitation 
in range of motion in his right shoulder.  The physician 
diagnosed a chronic shoulder instability, and stated that it 
was consistent with frequent dislocation.  This evidence 
speaks not only to the existence of a current disability, but 
also provides some evidence as to the etiology of that 
disability.  The Board finds that such evidence is 
significant and must be considered to fairly decide the 
merits of the veteran's claim.  See 38  C.F.R. § 3.156(a).

In short, for the reasons described above, the Board finds 
that new and material evidence has been presented to reopen 
the veteran's claim for entitlement to service connection for 
a right shoulder disorder, and subject to the provisions in 
the REMAND below, the appeal is granted.



ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for scoliosis, thoracic and 
lumbar spine with recurrent low back pain, and the claim is 
denied.

New and material evidence has been presented to reopen a 
claim for service connection for right shoulder trauma, and 
to that extent the appeal is allowed, subject to provisions 
in the REMAND below.


REMAND

Having reopened the veteran's claim for service connection 
for right shoulder trauma, the next step is to determine 
whether the VA's duty to assist has been satisfied.  A review 
of the record leads the Board to conclude that additional 
development is needed in this case before proceeding with 
appellate disposition.

As noted in the decision above, during the pendency of the 
veteran's appeal there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103 (West Supp. 2001).  Among other 
things, this law substantially modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged. This law eliminates the 
concept of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence required to 
substantiate a claim.

In light of the heightened duty to assist imposed by the 
VCAA, as well as the new and material evidence introduced by 
the veteran, the Board finds that additional development is 
needed in this case.  Specifically, the RO should ensure that 
all relevant treatment records are in the claims file.  
Additionally, the RO should afford the veteran a VA 
examination of his right shoulder and request that the 
examiner offer an opinion as to the etiology of any current 
right shoulder disorder, and comment on whether it is at 
least as likely as not that any current shoulder disorder is 
related to an incident of the veteran's active service, 
including the injuries to his right shoulder sustained in 
August 1980 and April 1982.

Therefore, in order to give the veteran every consideration 
with respect to the current appeal, this case is REMANDED for 
the following actions.

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103 (West Supp. 2001).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any medical providers who 
have treated him for a right shoulder 
disorder since his separation from 
service, and whose records are not 
already in the claims file.  The RO 
should assist the veteran in obtaining 
such records, if any.  

3.  The veteran should be afforded a VA 
examination of his right shoulder to 
determine the nature and etiology of any 
current disorder.  The veteran's claims 
folder and a copy of this remand should 
be made available to the examiner for 
review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all medical records associated 
with the claims file, and offer an 
opinion as to the following:  1) what is 
the nature of any current right shoulder 
disorder; and 2) whether any currently 
diagnosed right shoulder disorder is 
causally or etiologically related to an 
incident of the veteran's active service, 
including but not limited to, the 
veteran's August 1980, and/or April 1982, 
in-service right shoulder injuries.  A 
complete rationale should be presented 
for any opinion offered.

After completion of the foregoing, the case should again be 
reviewed by the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 

